DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Color drawings including figures 3, 4, 16A, 16B, 17, 18, 20A, 20B, 21A, 21B, 22, 26A, 26B, and 27 filed 01/04/2021 have been accepted by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas Webster on 4/13/2021.
The application has been amended as follows: 
In the claims:
16. (Currently Amended) A system comprising:
a movie or video stored on a machine-readable medium with one or more scenes representing a rendered animated three-dimensional (3D) face;
at least one of the scenes including a rendering of a first plurality of 3D points on at least part of the rendered animated 3D face at a first plurality of time intervals correlated to a second plurality of 3D points on at least part of a surface of a performer's face at a second plurality of time intervals;
wherein the first plurality of 3D points automatically tracked the second plurality of 3D points within regions of the performer's face that fold or deform  [[;]].
	24. (Currently Amended) A method comprising:

at least part of the movie or video including a rendering of a first plurality of 3D points on at least part of the rendered animated 3D face at a first plurality of time intervals correlated to a second plurality of 3D points on at least part of a surface of a performer's face at a second plurality of time intervals;
wherein the first plurality of 3D points automatically tracked the second plurality of 3D points within regions of the performer's face that fold or deform [[;]].
Allowable Subject Matter
Claims 1-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN H LE/Examiner, Art Unit 2697          


/LIN YE/           Supervisory Patent Examiner, Art Unit 2697